internal_revenue_service index no number release date cc dom it a plr-107986-99 may state dear on date the internal_revenue_service issued ltr tr-31-519-90 to you the purpose of this letter is to inform you that ltr is hereby revoked ltr concluded that if all of your creditors are subject_to the laws of state concerning the rights of creditors then the value of the personal_residence and other_property exempt from the reach of creditors by the laws of state would not be included in the assets considered in determining whether you were insolvent under sec_108 of the internal_revenue_code for purposes of sec_108 of the code we now believe that this conclusion is inconsistent with the plain meaning of the statutory language of sec_108 under sec_61 of the code except as otherwise provided gross_income means all income including income from the discharge_of_indebtedness sec_108 of the code provides that discharge_of_indebtedness income is excluded from gross_income if the discharge occurs when the taxpayer is insolvent sec_108 provides that the amount excluded by sec_108 shall not exceed the amount by which the taxpayer is insolvent sec_108 of the code defines insolvent to mean the excess of liabilities over the fair_market_value of assets determined immediately before the discharge the bankruptcy_tax_act_of_1980 pub_l_no 1980_2_cb_607 substantially amended sec_108 of the code and among other things codified in sec_108 the judicially developed insolvency_exception to the general_rule that income is realized upon the discharge_of_indebtedness see s rep no 96th cong 2d sess 1980_2_cb_623 the bankruptcy_tax_act also added sec_108 of the code which provides that the insolvency_exception in sec_108 is the exclusive insolvency_exception the statutory language of sec_108 of the code does not specify which assets and which liabilities are taken into consideration for determining the definition of insolvent and the committee reports to the bankruptcy_tax_act do not clarify this definition although case law interpreting the judicial insolvency exclusion that was in effect prior to the enactment of the bankruptcy_tax_act_of_1980 excluded assets exempt from creditors under state law see 42_bta_1110 marcus estate v commissioner tcmemo_1975_9 aod date the statutory language places no limitation on assets that are taken into account in determining a taxpayer's solvency the plain meaning of the term asset in sec_108 would include all of the taxpayer's assets in the insolvency calculation generally where the language of a statute is clear and unambiguous no further inquiry into the meaning of the statute is needed mertens law of federal taxation dollar_figure further sec_108 as an exclusion from income is to be construed narrowly u s v centennial savings bank fsb 499_us_573 further the legislative_history provides no clear guidance regarding the treatment of exempt assets for purposes of the insolvency definition the legislative_history specifically cites 70_f2d_95 5th cir and 36_bta_289 which established the prior judicial insolvency_exception s rep no th cong 2d sess 1980_2_cb_623 it does not cite the progeny of those cases that held in applying the judicial insolvency_exception assets exempt under state law should not be included in the measure of insolvency see 42_bta_1110 marcus estate v commissioner tcmemo_1975_9 aod date in 489_us_235 the supreme court provided guidance as to when a judicial principle is so longstanding and well-established that it must be considered in statutory interpretation if the supreme court has never clearly acknowledged or relied upon the exception in question then it counsels against concluding that the exception was well recognized ron pair u s pincite since the judicial rule establishing the exclusion of exempt assets was never clearly acknowledged or relied upon by the supreme court and in the absence of any specific citation to that rule in the legislative_history the rule should not be considered in interpreting the subsequent statutory rules dealing with insolvency in addition in bankruptcy code sec_101 congress defined insolvent to exclude among other things property that may be exempted from property of the estate under sec_522 of the bankruptcy code which includes assets exempt under state law thus arguably when congress intended to exclude state exempt assets it specifically provided such an exclusion the legislative_history underlying sec_108 indicates that a bankrupt debtor and an insolvent_debtor should be provided with a fresh_start in that they should not be burdened with current taxation on the discharge_of_indebtedness s rep no 96th cong 2d sess 1980_2_cb_624 this rationale was based upon the fact that such debtors would not have assets available to pay a tax_liability that would arise upon the discharge of their debts however excluding exempt assets from the measure of insolvency would provide taxpayers who are economically solvent ie whose total assets exceed their liabilities the opportunity to defer a current tax in instances where they have the ability to pay the tax such taxpayers would have assets available to pay a tax_liability although the assets would be exempt from the reach of creditors under state law accordingly we revoke ltr unless it was part of a closing_agreement a letter_ruling found to be in error or not in accord with the current views of the internal_revenue_service may be revoked if a letter_ruling is revoked the revocation applies to all years open under the statute_of_limitations unless the internal_revenue_service uses its discretionary authority under sec_7805 to limit the retroactive effect of the revocation section dollar_figure of revproc_99_1 1999_1_irb_47 date this ruling is directed only to the taxpayer who requested it sec_6110 of the code provides that this letter may not be used or cited as precedent sincerely assistant chief_counsel income_tax accounting by christopher f kane assistant to the chief br christopher f kane enclosure copy for sec_6110 purposes
